Mr. Chief Justice Alvey
delivered the opinion of the Court:
It is conceded that the small parcel of ground forming part of lot No. 2, in the rear of lot 28, both lots being in *191square 977, did not in fact belong to Goldberg at tbe time of the sale to the plaintiff, and he, therefore, had no right to sell and dispose of it to the plaintiffs. But we, nevertheless, think it probable that the plaintiffs, or rather Jacob I. Shappirio, was really deceived and misled by appearances, as to what in fact did constitute lot 28 purchased of Goldberg. Though Goldberg may not have made any positive representations as to the extent of lot 28, it does not appear that he was required so to do by any request of Shappirio; and the latter was left free to his own investigation of the subject. The apparent relation of the yard and shed, in the rear of lot 28, to the front lot was such as was well calculated to produce the impression, from a mere inspection, that they constituted part and parcel of one entire premises. But the purchaser was bound, for his own protection, to ascertain to what the description in the contract of purchase and in the deed of conveyance did in fact apply, and whát was embraced therein. That description speaks for itself, and shows plainly that it does not embrace the small parcel of ground at the rear of lot 28, and forming part of lot No. 2.
In the examination of L. Bichold, a witness produced for the plaintiff, and who was the broker that made the sale, and who had the title examined and the deed prepared for the purchaser, in giving an account of an inspection of the property, prior to the sale, in company with Goldberg and Shappirio, in answer1 to the question,— “ Did Mr. Goldberg state to you at any time, whether or not the stable at the rear in the yard of 1247, belonged to this property? A. He did not. I only asked him what was the size of the lot, and the front and in the rear, with the improvements thereon.
“ Quest. Did he say it did not belong to it? A. No; he never mentioned that, either. I never gave it any idea or the least consideration. When you tell me you have so much depth to the alley, I thought he sold the whole business, and that was my idea. I thought it was all in there what was there.
*192“ Quest. State who paid the money for the property to you, if anybody. A. Mr. Shappirio paid the money. I fixed it up in Mr. Ashford’s office. Mr. Shappirio paid me $100 deposit before the deed was made.
“ Quest. Now, after the money was paid, what was done about the examining of the title? What part did you take in that? A. Mr. Shappirio authorized me to order the deed, and attend to the whole business, and I did so, with no understanding that there was any trick behind it.” And then, in answer to the question, “ When did you first learn, if at all, that the property upon which the stable of 1217 stood, and the back yard to that house, was not included in the deed? A. About five or six months after the sale. I went there to collect the rent from Mr. Goldberg. He was complaining about the water-closet, and he told me to attend to it. It looked to me that it was only an excuse to call my attention to the yard.”
Whatever may have been the impression on the mind of the purchaser in this case, as to what was embraced in lot 28, or the part thereof described in the deed of conveyance, as indicated by external appearances, the principle is established beyond question, that the reformation of a contract of purchase will not be decreed on the ground of mistake unless there be clear and unmistakable proof of mutual mistake, or mistake of one party induced by the fraud, deception, or wrong, of the other party. And to vitiate a contract, and especially an executed contract, upon the ground of misrepresentation and deception, the misrepresentation must relate to a material fact, constituting an inducement to the contract, of which the complaining party had no means of knowledge, and upon which he relied, and by which he was actually misled to his injury. As said by the Supreme Court of the United States — “A court of equity will not undertake, any more than a court of law, to relieve a party from the consequences of his own inattention and carelessness. Where the means of knowledge are at hand and equally available to both parties, and the subject of purchase is alike open to their inspection, if the purchaser does not avail himself of these *193means and opportunities, he will not be heard to say that he has been deceived by the vendor’s misrepresentations.” Slaughter v. Gerson, 13 Wall. 379, 383.
In the case of an executed contract, where the deed has been made and accepted, and the grantee has treated and dealt with the property as his own, as in the present instance, the ground for seeking a rescission of the conveyance, or a material change therein, must be shown to be of the most imperative character, and such as the ends of justice actually demand, in order to justify a court of equity in interposing to grant relief. In such case, as has been repeatedly declared, the power of a court of equity ought not to be exercised, unless the fraud and false representations set up as the ground for relief be established beyond reasonable doubt, and the complainant has been thereby deceived and injured under circumstances which he could not by cautious diligence have controlled. Atlantic Delaine Co. v. James, 94 U. S. 207.
In the present case the plaintiffs not only had the deed before them in which the property conveyed was accurately described, but for several months after the conveyance, and even after knowledge that the small piece of ground, part of lot No. 2, was not embraced therein, they rented the premises conveyed and received the rents therefor, and in all respects treated the property as their own. This of itself concludes them, in the view of a court of equity, which does not tolerate delay in a case of this character. “ Where a party desires to rescind upon the ground of mistake or fraud, he must, upon the discovery of the facts, at once announce his purpose and adhere to it. If he be silent, and continue to treat the property as his own, he will be held to have waived the objection, and will be conclusively bound by the contract, as if the mistake or fraud had not'occurred.” Grymes v. Sanders, 93 U. S. 55, 62; McLean v. Clapp, 141 U. S. 429, 432.
The principles that govern in this class of cases are very clearly stated by the Supreme Court in the case of Southern Development Co. v. Silva, 125 U. S. 247, 250. It is there *194said that in order to rescind a contract for the purchase of real estate, on the ground of fraudulent representations by the seller, it must be established by clear and decisive proof that the alleged representations were made in regard 1» a material fact; that they were false; that the maker of the representations knew that they were not true.; that he made them in order to have them acted on by the other party; and that they were so acted upon by the other party to his damage, and in ignorance of their falsity, and with a reasonable belief that they were true. But when the purchaser of property undertakes to make investigations of his own respecting the property before concluding the contract of purchase, and the vendor does nothing to prevent his investigation from being as full as he may think proper to make it, the purchaser cannot afterwards allege that the vendor made representations respecting the subject investigated which were false. And to this may be added, that if the party complaining seeks to have the contract rescinded, or changed in a material particular, upon the ground of mistake or fraud, he must, upon the discovery of the facts, at once announce his purpose and adhere to it, otherwise he will be held to have waived the objection, and be bound as if no mistake or fraud had occurred.
These well settled principles would seem to- be decisive of this case. The plaintiffs have failed to bring their case within the principles that would justify the court in granting them relief, in either form in which they pray for it in their bill. We think there was no error in the decree of the court below, and we must therefore affirm it; and it is so ordered.

Decree affvrmed.